Citation Nr: 0828572	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disorder.

3.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In May 2008, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The issue of entitlement to service connection for lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, prior to the promulgation of a decision in 
the appeal, the appellant, requested that the appeal for 
service connection for a cervical spine disorder be 
withdrawn.

2.  The RO denied the veteran's claim for service connection 
for a low back disorder in October 1978.  The veteran was 
notified of this in November 1978 but did not file an appeal.

3.  The evidence received subsequent to the October 1978 RO 
decision includes:  Social Security Records, private medical 
records, and a January 2004 letter from a private physician.  
This evidence raises a reasonable possibility of 
substantiating the claim for service connection for a lumbar 
spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, for the issue of entitlement to service 
connection for a cervical spine disorder, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The October 1978 decision of the RO denying the veteran's 
claim for service connection for a low back disorder is 
final.  38 C.F.R. § 19.104 (1978); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978)

3.  The evidence received since the October 1978 rating 
decision is new and material, and the claim for entitlement 
to service connection for a lumbar spine disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At a hearing 
before the undersigned Veterans Law Judge in May 2008, the 
appellant withdrew his appeal for service connection for a 
cervical spine disorder.  A transcript of the hearing 
proceedings is in writing and of record.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to service connection for 
a cervical spine disorder and the appeal is dismissed.

II.  Lumbar Spine

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding the issue for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The RO denied the veteran's claim for service connection for 
a low back disorder in October 1978; the veteran was notified 
of this decision in November 1978, but did not file an 
appeal.  Accordingly, this rating decision is final.  38 
C.F.R. § 19.104 (1978); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978).

Although the RO determined in June 2004 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for a lumbar spine condition, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received.

The evidence at the time of the RO's 1978 decision consisted 
of the veteran's service medical records, and a July 1978 VA 
examination report.  The service medical records did show 
treatment for a back injury with complaints of low back pain 
during service.  However, the veteran's February 1978 
separation examination report did not show any abnormalities 
of the spine.  The July 1978 VA examination report did not 
reveal any diagnosis of a low back disability.  

The veteran filed to reopen his claim for service connection 
in January 2004.  The applicable regulations specifically 
provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decision includes:  Social Security records, private medical 
treatment records, and a January 2004 letter from a private 
physician.  The recent medical evidence clearly establishes a 
current diagnosis of a low back disorder, degenerative disc 
disease of the lumbar spine.  The January 2004 private 
medical opinion indicates a possible relationship between the 
current low back disability and the veteran's back injury 
during service.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decision.  This 
evidence is also "material," because it provides additional 
evidence which was previously not of record.  Specifically, 
it provides diagnoses of a current low back disability which 
was absent at the time of the 1978 RO rating decision.  There 
is also medical evidence providing some link to service.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection is reopened.  


ORDER

The appeal for service connection for a cervical spine 
disorder is dismissed.

New and material evidence having been submitted the claim for 
service connection for a lumbar spine disorder is reopened; 
to this extent only, the claim is allowed.


REMAND

The veteran has submitted evidence showing a current 
diagnosis of a lumbar spine disability, and a medical opinion 
indicating a possible link to service.  Review of the January 
2004 private medical opinion does not clearly show that the 
physician had access to the veteran's service medical 
records.  Accordingly, the Board believes that a VA 
examination is warranted so that the appropriate medical 
opinion can be obtained.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate VA examination for lumbar 
spine disabilities.  The report of 
examination should include a detailed 
account of all manifestations of lumbar 
spine symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records which are of record.  The 
examining physician is requested, if 
possible, to offer an opinion as to the 
etiology of any current lumbar spine 
disorders found to be present.  
Specifically, is it at least as likely as 
not (a 50 percent or greater probability) 
that any current disorder of the lumbar 
spine is a residual of injury to the 
veteran's low back noted in the service 
medical records?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  Following the above, readjudicate 
the appellant's claim for service 
connection for a low back disorder.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


